DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 02/15/2022. As directed by the amendment: claims 23, 46, and 48 have been amended and claims 61-62 have been added.  Thus, claims 23-25, 36-37, and 46-62 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 02/15/2022, with respect to the USC 103 claim rejections have been fully considered and are persuasive. The examiner had relied on Peh et al (US 20080033241 A1) and Kiser et al (US 20190262003 A1) for the USC 103 rejections. The applicant argues that Peh and Kiser cannot be combined as they are used in two different treatment approaches, and a person skilled in the art would not think to modify Peh in view of Kiser. The examiner does not agree with the argument, as the test for obviousness suggested a motivation to combine as seen in Kiser. The applicant argues that one would not modify the isolator of Peh to include the fastener of Kiser, as doing so would interfere with applicant, as this would interfere with expansion of the imaging hood. The examiner respectfully disagrees as the fastener would only be applied after the inversion of the tissue would be done. However, the amendments to the claims 23, 46, and 48 to include that the isolator is configured to detach from the system and be attached to the inverted portion of the LAA overcomes the currently prior art which does not teach this feature.  The USC 103 rejections of the claims has been withdrawn. 
Claim Objections
Claims 23, 46, 48, 49, 50, 57, 58, and 60 are objected to because of the following informalities:
Claim 23, ll 10, "the LAA wall" should be "a LAA wall"
Claim 23, ll 12, there are additional spaces between "fastener" and "is" 
Claim 46, ll 1, "the left atrial appendage" should be "a left atrial appendage" 
Claim 46, ll 3-4, "said left atrium (LA)" should be "a left atrium (LA)"
Claim 48, ll 10, "a said fastener" should be "said fastener"
Claim 48, ll 12, "said fasteneraround" should be "said fastener around"
Claim 48, ll 13-14, "said LAA isolator" should be "said atrial appendage"
Claim 48, ll 15, "said collapsed isolator" should be "said isolator"
Claim 49, ll 3 "fastenerto" should be "fastener to"
Claim 50, ll 2 "fasternerto" should be "fastener to"
Claim 57, ll 2, "fasternersurrounds" should be "fastener surrounds"
Claim 58, ll 2 "fastenercomprises" should be "fastener comprises"
Claim 60, ll 1-2, "said LAA manipulator" should be "said LAA manipulation tool"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-56 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 53, the claim limitations “comprising at least partially inverting said section of said LAA” and “and wherein said fastening comprises fastening said fasteneraround said at least partially inverted LAA section” renders the claim indefinite as it is not clear how these limitations are distinct from the similar steps in claim 48 “inverting at least a portion of said atrial appendage into said atrium” and “fastening said fastener around said section of said atrial appendage wherein fastening said fastener attaches said isolator to said inverted portion…”. For the purpose of prior art examination, the examiner interprets this claim as “The method of claim 51, wherein said placing comprises placing said fastener around said inverted portion of said LAA.”.
	In regards to claim 54, the claim limitations, “at least partially inverting” and “a wall” renders the claim indefinite because it is not clear if this “a wall of said LAA” is the same as the “a wall of said atrial appendage” in claim 48 or different. Similarly, it is not clear if “at least partially inverting” is the same as “inverting” in claim 48 or different. For the purpose of prior art examination, the examiner interprets this claim as “The method of claim 53, wherein said inverting comprises applying a vacuum on said wall of said LAA sufficient to invert said portion of said LAA.”.
	Claim 55 is rejected as being dependent on claim 53.
	In regards to claim 56, the claim limitation “a cover to said at least partially inverted LAA section” renders the claim indefinite because it is not clear if “a cover” is the same as “isolator” in claim 48 or different. Similarly, it is not clear if “said at least partially inverted LAA section” is the same as “at least a portion of said atrial appendage” in claim 48 or different. Additionally, it is claimed in claim 48 “attaches said isolator to said inverted portion”. For the purpose of prior art examination, the examiner interprets this claim as “The method of claim 53, wherein said isolator comprises a cover.”. 
	In regards to claim 59, the claim limitations “comprising at least one LAA manipulator” and “wherein said at least one LAA manipulation tool is configured to at least partially invert said portion of said LAA into said isolator” renders the claim indefinite because it is not clear if “at least one LAA manipulator” is the same “a LAA manipulation tool” or different. Similarly, it is not clear if “wherein said at least one LAA manipulation tool is configured to at least partially invert said portion of said LAA into said isolator” is the same as “a LAA manipulation tool configured to at least partially invert a portion of said LAA into said LA and into said isolator by grasping the LAA wall”. For the purpose of prior art examination, the examiner interprets this claim as “The system of claim 23, wherein said LAA manipulation tool is located within said catheter lumen and within said isolator.”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 53, 51, and 48 which claim 55 is dependent on already includes “inverting at least a portion of said atrial appendage into said atrium” (claim 48), which with claim 51, further limits it “said LAA into said LA”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 23-25, 36-37, 46-54 and 56-62 contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or render obvious a left atrial appendage isolator system comprising, inter alia, wherein said isolator is configured to detach from said system and to be attached to said inverted portion of said LAA. Peh et al (US 20080033241 A1) teaches an isolator that is removed from the body after the procedure is completed and Kiser et al (US 20190262003 A1) also teaches an isolator that is removed from the body after the procedure is completed.  
The prior art of record does not teach or render obvious, a method for reshaping a left atrial appendage comprising, inter alia, attaching said cover to said inverted at least one section and detaching said cover from said catheter. Peh teaches abutting a cover against the LA wall but not detaching the cover. Kiser also teaches abutting a cover against the LA wall but not detaching the cover.
The prior art of record does not teach or render obvious, a method for closing an atrial appendage comprising, inter alia, wherein fastening said fastener attaches said isolator to said inverted portion of said atrial appendage; detaching said isolator from said catheter. Peh teaches abutting an isolator against the LA wall but not fastening the isolator to said inverted portion of an LAA nor detaching the isolator. Kiser also teaches abutting an isolator against the LA wall but not fastening the isolator to said inverted portion of an LAA nor detaching the isolator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771